This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 31,879

 5 JOSHUA M.,

 6          Child-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Jane Shuler Gray, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Sri Mullis, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Jacqueline L. Cooper, Chief Public Defender
15 J.K. Theodosia Johnson, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 WECHSLER, Judge.
 1        Child appeals from the children’s court’s order revoking his probation. He

 2 contends that (1) he did not have proper notice of the conditions of his probation to

 3 satisfy due process requirements; (2) the children’s court improperly refused to grant

 4 him a continuance, impairing his defense and violating his due process rights; and (3)

 5 his discharge from the Desert Hills residential treatment center violated his due

 6 process rights. We affirm.

 7 NOTICE OF CONDITION OF PROBATION

 8        The petition charged Child with non-residential burglary, larceny over $500.00,

 9 and conspiracy to commit non-residential burglary. The children’s court adjudicated

10 Child as a delinquent child and placed him on supervised probation for a period not

11 exceeding one year, subject to conditions that included the successful completion of

12 the Multi-Systemic Therapy Program and the Juvenile Community Corrections

13 Program, as directed by Child’s probation officer. A probationary agreement, signed

14 by Child, Child’s mother, the probation officer, the supervisory probation officer, and

15 the children’s court judge, was entered in the court record on March 11, 2010.

16        The children’s court subsequently entered an order revoking Child’s probation.

17 It committed Child to the Children, Youth and Families Department (CYFD) for a

18 period not to exceed two years, suspended the commitment, and placed Child on

19 supervised probation for a period not to exceed two years, subject to conditions that


                                              2
 1 included the Multi-Systemic Therapy Program and the Juvenile Community

 2 Corrections Program, as directed by Child’s probation officer. A signed probationary

 3 agreement was entered on September 30, 2010.

 4        The State filed a second petition to revoke probation on May 13, 2011. At the

 5 dispositional hearing held on July 11, 2011, the children’s court determined that

 6 because it had suspended a two-year commitment to CYFD, it would impose the

 7 commitment unless Child could be accepted at a residential treatment center. It

 8 ordered that Child be held in detention pending acceptance at a residential treatment

 9 center. The children’s court’s judgment and disposition entered August 26, 2011

10 ordered that Child be committed to CYFD for an indeterminate period not to exceed

11 two years unless Child “enters into and successfully completes a Residential

12 Treatment Center as directed by the Juvenile Probation and Parole Department.”

13        The State filed a third petition to revoke probation on September 26, 2011. The

14 basis for the petition was Child’s probation officer’s report that Desert Hills

15 unsuccessfully discharged Child from its program. A signed probation agreement

16 with the special condition that Child attend and successfully complete a residential

17 treatment center program was signed by Child on September 27, 2011 and entered on

18 October 14, 2011.

19        Child asserts that his due process rights were infringed because he did not have


                                              3
 1 proper notice of the conditions of his probation when it was revoked. Child’s

 2 argument raises an issue of law that we review de novo. See In re Adoption of Homer

 3 F., 2009-NMCA-082, ¶ 7, 146 N.M. 845, 215 P.3d 783 (stating that questions of law

 4 are reviewed de novo).

 5        Child “has a constitutionally protected liberty interest in his probation.” State

 6 v. Doe, 104 N.M. 107, 109, 717 P.2d 83, 85 (Ct. App. 1986), abrogated on other

 7 grounds by State v. Erickson K., 2002-NMCA-058, 132 N.M. 258, 46 P.3d 1258. He

 8 is therefore entitled to the due process protections of the Fourteenth Amendment to

 9 the United States Constitution and of Article II, Section 18 of the New Mexico

10 Constitution. Doe, 104 N.M. at 109, 717 P.2d at 85. When the conduct that gives rise

11 to the revocation is not criminal activity, the issue is whether the probationer has had

12 “fair warning” that the acts could result in the loss of liberty. Id. at 109-10, 717 P.2d

13 at 85-86. “[W]here the warning is not contained in a formal condition, the record

14 must be closely scrutinized to determine whether the [probationer] did, in fact, receive

15 the requisite warning.” Id. at 110, 717 P.2d at 86 (internal quotation marks and

16 citation omitted).

17        Child relies on the lack of a signed probation agreement at the time of Child’s

18 acts that led to his discharge from Desert Hills as well as Doe to argue that the State

19 did not meet its burden. The probation agreement is a procedure described in CYFD


                                               4
 1 regulations. See 8.14.2.13(C)(2) NMAC (7/31/09) (“The conditions of probation are

 2 furnished in writing to the client and his/her parent/guardian/custodian, and are

 3 acknowledged in writing.”). Indeed, if the procedure were timely followed, Child

 4 clearly would have had knowledge of the consequences of his failure to successfully

 5 complete the residential treatment program. Although it is not dispositive, the lack

 6 of a timely probation agreement is a factor in our analysis of whether Child received

 7 adequate warning.

 8        In Doe, this Court reversed the probation revocation because the state did not

 9 satisfy its burden of establishing that the juvenile was aware of the probation

10 condition that he obey the rules and regulations of the group home where he was

11 required to reside. Doe, 102 N.M. at 109-10, 717 P.2d at 85-86. The juvenile had

12 signed a probation agreement that required that he obey his custodians, but his

13 probation officer could not remember whether he told the juvenile that his probation

14 could be revoked for a temporary absence from the group home. Id. at 109, 717 P.2d

15 at 85. The staff member of the group home who testified did not have personal

16 knowledge of whether the juvenile either received the rules and regulations or was

17 informed of their content. Id. This Court held that the state did not meet its burden

18 of establishing the juvenile’s awareness that a temporary absence could result in a

19 probation revocation. Id. at 110, 717 P.2d at 86.


                                             5
 1        The facts are different in this case. First, the August 26, 2011 judgment and

 2 disposition that is at issue did not order Child to serve probation. The children’s court

 3 ordered a two-year commitment to CYFD unless Child successfully completed a

 4 residential treatment program. By the language of the judgment and disposition, it

 5 was clear that the failure to successfully complete a residential treatment program

 6 would result in the commitment. See State v. Gomez, 2011-NMCA-120, ¶ 14, 267

 7 P.3d 831 (stating that the defendant reasonably understood the limits of his entire

 8 sentence based on the plain language of the plea agreements). Moreover, the fact that

 9 the judgment and disposition did not provide for probation explains why there was no

10 probation agreement entered at that time of the proceedings.

11        Second, the children’s court discussed its intended actions that were contained

12 in the judgment and disposition in open court in the presence of Child, his mother, and

13 his attorney.    The children’s court stated that it was imposing the two-year

14 commitment because Child had previously received a suspended commitment and was

15 told that if he did not comply, the court would impose the commitment. The

16 children’s court added that if Child were accepted into a residential treatment program

17 and violated again, he would be committed. The children’s court’s statements in open

18 court provided further notice to Child of the consequences of his failure to

19 successfully complete a residential treatment program, if he was accepted into one.


                                               6
 1        Third, to the extent that Child argues that “there was no evidence . . . that [he]

 2 was ever informed of the rules governing Desert Hills or that [he] knew what conduct

 3 could lead to termination from Desert Hills[,]” we disagree. Child testified that he

 4 knew that there were a “couple of times” he was supposed to do “something that [he]

 5 was not doing.” He had received “consequences” for other activities. Misty Long,

 6 Child’s therapist at Desert Hills, testified that Child broke the rules by manufacturing

 7 a weapon that he was swinging at the night staff, broke confidentiality after being

 8 informed not to do so, provided fabricated information to other children that led to a

 9 riot, and did not cooperate with treatment. Child’s actions were of the nature that he

10 reasonably should have known would lead to discipline. See State v. Tony G., 121

11 N.M. 186, 188-89, 909 P.2d 746, 748-49 (Ct. App. 1995) (holding that behavior that

12 a child “should have known could result” in termination from a program created

13 “circumstances that did not require prior specific notice”), abrogated on other

14 grounds by Erickson K., 2002-NMCA-058.

15 CONTINUANCE

16        “The grant or denial of a motion for a continuance rests within the sound

17 discretion of the trial court, and the burden of establishing an abuse of discretion rests

18 with the defendant.” State v. Sanchez, 120 N.M. 247, 253, 901 P.2d 178, 184 (1995).

19 The factors that bear on one court’s direction include:


                                               7
 1        the length of the requested delay, the likelihood that a delay would
 2        accomplish the movant’s objectives, the existence of previous
 3        continuances in the same matter, the degree of inconvenience to the
 4        parties and the court, the legitimacy of the motives in requesting the
 5        delay, the fault of the movant in causing a need for the delay, and the
 6        prejudice to the movant in denying the motion.

 7 State v. Torres, 1999-NMSC-010, ¶ 10, 127 N.M. 20, 976 P.2d 20. We address

 8 Child’s argument that the children’s court violated his right to compulsory process by

 9 addressing these factors. See id. (stating that the stated factors address the balance of

10 the constitutional right to compulsory process with the other factors).

11        On October 7, 2011, the children’s court granted Child a ten-day continuance

12 to enable Child to subpoena witnesses and gather evidence. On October 17, 2011, the

13 children’s court again continued the adjudicatory hearing until November 4, 2011

14 after Child’s attorney indicated that he could not subpoena witnesses. Child’s

15 attorney did not file his witness list until November 3, 2011. He did not attempt to

16 serve subpoenas on the witnesses at issue until October 28, 2011, and October 31,

17 2011. Child was in detention awaiting the adjudicatory hearing.

18        Child argues that the witnesses were critical because they, other clients of

19 Desert Hills, would testify in support of his defense that Long, not Child, created the

20 situation that led to the riot, a credibility determination.        By requesting the

21 continuance, Child’s attorney stated that he did not learn until November 3, 2011 that

22 he needed court orders to serve and transport these witnesses.

                                               8
 1        Based on the Torres factors, we cannot conclude that the children’s court

 2 abused its discretion in denying the continuance. The children’s court had granted

 3 previous continuance requests to enable Child to gather evidence and subpoena

 4 witnesses. The adjudicatory hearing was ultimately held twenty-seven days after

 5 originally set. Child was in detention during this time. See Rule 10-243(A) NMRA

 6 (requiring adjudicatory hearings for children in detention to be held within thirty days

 7 of the latest of various events). Child’s attorney did not seek to compel the attendance

 8 of the witnesses he sought until very shortly before trial. Moreover, the critical nature

 9 of the witnesses’ testimony is questionable. The children’s court ruled that the

10 testimony would not have bearing on its decision because Child was discharged from

11 Desert Hills for reasons in addition to the riot that independently supported its ruling

12 on the merits. As we have stated, Long testified to alternative bases to support Child’s

13 discharge. The children’s court did not abuse its discretion in denying Child’s motion

14 for continuance.

15 PROTECTED LIBERTY INTEREST

16        Child argues that because his successful completion of the Desert Hills program

17 was a condition of his probation, he was entitled to notice and a hearing prior to his

18 discharge from Desert Hills. We address Child’s argument under de novo review

19 because it raises a question of law. See In re Adoption of Homer F., 2009-NMCA-


                                               9
 1 082, ¶ 7 (stating that questions of law are reviewed de novo).

 2        In Tony G., 121 N.M. at 189, 909 P.2d at 749, this Court addressed a similar

 3 argument and declined to hold that the child was entitled to a hearing prior to

 4 termination from a residential program. As we have discussed, as in Tony G., Child

 5 was on notice that the type of behavior in which he engaged could lead to his

 6 discharge from the Desert Hills program. A hearing on his discharge was not

 7 required. See id. Child was entitled to contest the consequences of his acts in his

 8 adjudicatory hearing. There was no due process violation.

 9 CONCLUSION

10        We affirm the children’s court’s order revoking probation.

11        IT IS SO ORDERED.



12                                               _______________________________
13                                               JAMES J. WECHSLER, Judge

14 WE CONCUR:



15 _______________________________
16 RODERICK T. KENNEDY, Judge



17 _______________________________
18 LINDA M. VANZI, Judge

                                            10